DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-6, 8 and 13-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Igarashi (US 2008/0248329).

Regarding Claims 1, 3-6, 8, Igarashi teaches a material represented by Formula 1-1 (page 10):


    PNG
    media_image1.png
    247
    308
    media_image1.png
    Greyscale

Formula 1-1 reads on applicants’ Formula 1 within Ar1 is phenyl; Ar2 is pyridine; m = 3; n = 0; M = iridium (per claim 1).
Ar1 = phenyl, X1 = CH (per claims 3-4)
Ar1 is pyridine, one X1 = N (per claims 5-6)
M = iridium (per claim 8)

Regarding Claims, 13-15, 17-20, Igarashi teaches a light-emitting device comprising a pair of electrodes and one or more organic layers disposed between the electrodes, the one or more organic layers comprising a light-emitting layer. At least one of the organic layers comprises a transition metal complex (Formula 1-1) (abstract) (per claims 19-20). 
The light-emitting layer comprises the transition metal complex (Formula 1-1) or the tautomer thereof and a host compound (paragraph 10) which is viewed as a formulation (per claim 13). Formula 1-1 is an iridium complex which are known to be triplet emitters (per claim 15).

The light-emitting layer may be formed by a spin-coating method, a casting method and a dip-coating method (paragraph 74). The office notes that said method are solvent based and Formula 1-1 in a solvent reads on the limitations of claim 17. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2008/0248329) in view of Tamaru (US 2009/0236974).

Regarding Claim 16, Igarashi teaches Formula 1-1 in a light emitting layer but fails to mention the amount present.
Tamaru teaches the content in the light emission layer of the host compound and the phosphorescent dopant is from 1 to 99% by weight, respectively, based on the total weight of all the compounds contained in the light emission layer. The content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, and more preferably 1 to 10% by weight of that of the host compound (paragraph 109).
The office regards the above as a generic teaching showing the general weight ratio of host to dopant in OLEDs.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the weight ratio with the dopant in lower amount (1-10%) than the host in Igarashi since Tamaru teaches the content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, which would have included the instant range, absent unexpected results (per claim 16).
	

Allowable Subject Matter I
Claims 2, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Metal complex (per claim 2)
Triplet energy (per claim 7)
L groups (per claim 9)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the polymer of claim 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Igarashi teach Formula 1-1 but not as a polymer material.

Claims 11-12 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786